984 So. 2d 701 (2008)
In re Jack E. YELVERTON.
No. 2008-OB-1340.
Supreme Court of Louisiana.
June 25, 2008.
In re Yelverton, Jack E.; -Plaintiff; Applying for Petition for Resignation from the Practice of Law Pursuant to Rule 18, Sec. 5.


*702 ORDER
Considering the Petition for Resignation from the Practice of Law Filed by Jack E. Yelverton,
IT IS ORDERED that the petition of Jack E. Yelverton, Louisiana Bar Roll number 13743, seeking to voluntarily resign from the practice of law in the State of Louisiana pursuant to Supreme Court Rule XVIII, § 5 be and is hereby granted.
/s/ Jeannette Theriot Knoll
Justice, Supreme Court of Louisiana